Citation Nr: 0001888	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Propriety of the assignment of a 60 percent rating for the 
postoperative residuals of peptic ulcer disease.  

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from June 1987 to February 
1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1997 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD.  Appeal is also taken from a May 1998 
rating decision that assigned a 60 percent rating for the 
postoperative residuals for peptic ulcer disease, retroactive 
to the initial effective date of the award of service 
connection for this disorder.  In this case, the veteran has 
appealed the appropriateness of the initial disability 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The issue of service connection for PTSD will be addressed in 
the remand portion of this decision.  


FINDING OF FACT

The postoperative residuals of peptic ulcer disease are not 
shown to be productive of more than severe impairment, 
without evidence of repeated hospitalization or marked 
interference with employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for the 
postoperative residuals of duodenal ulcer disease have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, 
Code 7308 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
peptic ulcer disease within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In addition, the 
facts relevant to the issue on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Severe postgastrectomy syndrome, associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia will be assigned a 60 percent rating.  
38 C.F.R. § 4.114, Code 7308.  This is the maximum schedular 
evaluation assignable for this disorder.  

VA outpatient treatment records, dated through March 1998, 
have been reviewed.  For the most part, these records show 
treatment at the mental hygiene clinic for a disability 
unrelated to this issue.  There is no indication that the 
veteran has needed repeated hospitalization for treatment of 
the postoperative residuals of his peptic ulcer disease.  
When last evaluated, it was noted that anemia needed to be 
ruled out.  Laboratory testing showed that the veteran's 
hemoglobin and hematocrit levels were within normal limits.  


At a hearing on appeal in January 1998, the veteran described 
symptoms of his postgastrectomy syndrome, including nausea 
and vomiting, diarrhea, weight loss and tarry stools.  He 
stated that he basically had these symptoms all of the time.  

An examination was conducted by VA in April 1998.  At that 
time, it was noted that the veteran had undergone a vagotomy 
and antrectomy in 1993 and that, since that time, he had had 
continued pain and stated that he has dumping.  His symptoms 
were primarily after eating.  He developed pain in his left 
neck, tiredness, lethargy, diarrhea, and occasionally 
vomited.  He stated that he had reflux and vomited on 
occasion.  He stated that he was supposed to be on Tagamet on 
a permanent basis.  He stated that he discontinued its use 
because it did not help his symptoms.  Examination showed a 
well-healed incision extending from the xiphoid process to 
the umbilicus.  There was no retraction, redness, or erythema 
and the incision was well-healed.  The liver was not 
enlarged.  The spleen was not enlarged.  There was a mild 
epigastric tenderness to palpation and no rebound.  The 
impression was residuals of peptic ulcer disease, status 
postoperative antrectomy and vagotomy.  

As noted, the veteran is already receiving the maximum 
schedular evaluation for the postoperative residuals of 
peptic ulcer disease under the applicable regulations.  It 
can be argued that a higher rating should be assigned on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).  The 
Board does not have the authority to assign an extraschedular 
rating in the first instance, and under the circumstances of 
this case the Board finds no basis to refer the matter to 
designated VA officials for consideration of an 
extraschedular increased rating.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  Extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) are limited to cases in which there is an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular rating standards.  Such 
factors do not appear in this case.  There is nothing 
exceptional about the veteran's gastrointestinal disability, 
compared to similarly 

situated veterans, and the schedular 60 percent rating which 
has been assigned adequately compensates him for his related 
industrial impairment. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

Under these circumstances, an increased rating is not 
warranted.  


ORDER

An increased rating for the postoperative residuals of peptic 
ulcer disease is denied.  


REMAND

Regarding the issue of service connection for PTSD, it is 
noted that review of the record shows that the most recent 
supplemental statement of case on this issue refers to 
records of treatment, dated in May and June 1998, that the 
veteran received at the North Little Rock VA Medical Center 
(VAMC).  Thus, there are  treatment records that may be 
available.  These records must be obtained prior to appellate 
consideration.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (holding that if records of VA treatment are material 
to the issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire them).

In view of this fact, the claim must be remanded for the 
following:

1.  The RO must ensure that copies of all 
records pertaining to treatment that the 
veteran has received at the VAMC since 
March 1998 are to be associated with his 
claims file.  

2.  The RO should make a determination as 
to whether the veteran's claim for 
service connection for PTSD is well 
grounded.  


3.  If the RO finds the claim to be 
plausible, they should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was purportedly 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in 
the events.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

4.  The RO should take customary measures 
to obtain copies of all the veteran's 
service records for incorporation in the 
claims file.  

5.  The RO should forward the veteran's 
statement and prior statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), and request that 
that organization investigate and attempt 
to verify the alleged stressors.

6.  Following the above, the veteran 
should be examined by a panel of two VA 
psychiatrists who have not previously 
examined him to determine the exact 
diagnosis, if any, of the psychiatric 
disorder.  Each psychiatrist should 
conduct a separate examination with 
consideration of the criteria for post-
traumatic stress 

disorder.  The examination report should 
include a detailed account of all 
pathology found to be present.  If there 
are different psychiatric disorders than 
post-traumatic stress disorder, the board 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.  If a diagnosis of post-
traumatic stress disorder is appropriate, 
the examiners should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s).  See, West v. Brown, 7 Vet. 
App. 70 (1994); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  They should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrists should describe 
how the symptoms of post-traumatic stress 
disorder affect his social and industrial 
capacity.  The report of examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished.  
The examiners should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF).  It is 
imperative that the physicians include a 
definition of the numerical code 
assigned.  Thurber v. Brown, 5 Vet. App. 
119 (1993).  The entire claims folder and 
a copy of this remand must be made 
available to and reviewed by the 
examiners prior to the examination.  


When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
should be furnished a supplemental statement of the case and 
afforded a reasonable opportunity to respond.  Thereafter, the 
case should be returned to this Board for further appellate 
consideration.  The appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 



